DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 5/6/21, 10/14/21 and 3/16/22 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 5/6/21 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29-32, 35, 38, 39, 40, 43-46 and 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (2013/0264465) in view of Blanquart et al (2014/0163319).
Regarding claims 29 and 38, figures 11A and 11B of Dai et al below disclose a system (1100) comprising: an image sensor (100, 1120) comprising a pixel array (345 of figure 3) for sensing reflected electromagnetic radiation; a plurality of bidirectional pads (110, 120, 130, 140,150, 160, 170, 180 of figure 1) in communication with the image sensor (100, 1120) that capable of issuing and receiving data; an emitter (1110) for emitting of electromagnetic radiation; a controller (1130) in electronic communication with the image sensor (1120) and the emitter (1110); wherein the image sensor captures image data in response to an emission by the emitter (par. [0043] and [0044]).

    PNG
    media_image1.png
    798
    671
    media_image1.png
    Greyscale

Dai et al does not teaches that the light source is a pulsed light source and at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern and the image sensor captures mapping data; however, such the features are known in the art as taught by Blanquart et al.
Blanquart et al, from the same field of endeavor, discloses a continuous video in a light deficient environment comprises a pulsed light emitter (100) for projecting a laser mapping pattern (i.e., RBG) on the object (110), mapping data reflected from the object is captured by image sensor (120) (see figure 1 below and par. [0045]-[0047], [0064]-[0067], [0084]-[0088] and [0168]).

    PNG
    media_image2.png
    754
    674
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Dai et al to add the teachings of Blanquart as above in order for producing an image in light deficient environments and associated structures, methods and features, which may include controlling a light source through duration, intensity or both, pulsing a component controlled light source during the blanking period, maximizing the blanking period to allow optimum light, and maintaining color balance [see Blanquart para. 0003].
Regarding claim 48, Dai et al teaches that the image sensor controls the plurality of bidirectional pads to be configured in the output state or the input state, and wherein the image sensor automatically switches between the output state and the input state for the plurality of bidirectional pads (see par. [0047]; referring to FIG. 5, the vertical blanking period and the header information period may alternate between periods of transmitting (TX) and periods of receiving (RX) control signals to accommodate the bi-directionality of the single terminal (e.g., data terminal 420). In one embodiment, the data I/O logic (e.g., data I/O logic 355 and 455) includes a bi-directional switch to control the direction of data flow on the single terminal).
Regarding claims 30-31; claims 30-31 are dependent from claim 29 above which is rejected based on the combination of Dai et al and Blanquart; in addition, Blanquart et al teaches the use of different color patterns and does not teach that the laser mapping pulse comprises the laser mapping pattern and comprises a grid array or a dot array. However, such the feature is well known in the art and it would have been obvious to one having ordinary skill in the art to replace the patterns of Blanquart et al by a grid array pattern or dot array pattern because Blanquart et al suggest that other colors or patterns could be used if advantageous (par. 0168).
Regarding claims 32; claim 32 depends on claim 29 which has been rejected based on Dai et al and Blanquart et al above; in addition, Blanquart et al teaches the use of three dimensional image sensor  (2900) for capturing the mapping data and generating a three dimensional topology of scene (par. [0023], [0162], [0163] and [0164]).
Regarding claim 35, Dai et al teaches the use of the mapping source and Blanquart et al teaches the use of a red source, a green source and a blue source; wherein each of the mapping source, the red source, the green source and the blue source can be independently actuated by the controller (see par. [0032], [0047] and [0064]).
Regarding claim 39, Blanquart et al teaches that the emitter (100) is configured to emit a sequence of pulses of electromagnetic radiation (Red, Green, Blue) repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (par. [0064]).
Regarding claim 40, Dai et al teaches each image frame comprises a red exposure frame, a green exposure frame and a blue exposure frame (par. [0034] and [0044]).
Regarding claim 43, Dai et al and Blanquart et al do not the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters or less than 1 millimeter. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the laser mapping exposure frame so that the information for determining the real time measurement to an accuracy less than 10 centimeters or less than 1 millimeter.
Regarding claims 44-45, both Dai et al and Blanquart et al do not teach that at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene and the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. However, such the features are well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include in Dai et al and Blanquart et al additional tool-specific laser mapping pattern for additional tool within a scene which independently operated from the first light illumination, for example, tool tracking as now claimed by the present invention if additional measurement is designed.
Regarding claim 46, both Dai et al and Blanquart et al teaches that the controller provides the mapping data to a third party (i.e., computer system) (see abstract, par. [0048], [0053] and [0055] of Blanquart and paragraphs [0067] and [0068] of Dai et al.

Claims 33-34, 36-37 and 41-42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al and Blanquart et al as applied to claims 1-12, 18-19, 21-23 and 27-28 above, and further in view of Suzuki (4,768,513) and Reiter et al (2014/0336461) (all of record).
Regarding claims 33-34 and 41, both Dai et al and Blanquart do not explicitly teach that the system can be used for tracking a location of an object with a light deficient environment and calculating a dimension or distance or topology of one or more objects within the light deficient environment; however, such the features are known in the art as taught by Reiter et al.
 Suzuki teaches that the system is used to detect the location and topology and/or dimension of the critical tissue (column 2, lines 1 -7 and lines 34-40).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Dai et al and Blanquart et al for detecting the location, distance or topology of an object as taught by Suzuki if additional measurement is desired.
Regarding claims 36 and 47, Dai et al and Blanquart et al do not teach at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.
Suzuki et al, from the same field of endeavor, discloses a method and device for measuring and processing light in which the electromagnetic radiation of the emitter is a fluorescence excitation emission for determining the location of a critical tissue structure (column 1, lines 7-19, column 2, lines 12-21 and column 7, lines 58-68).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the emitter of Dai et al and Blanquart et al by a fluorescence excitation emission as taught by Suzuki if addition measurement such as detecting tumors within a body.
Regarding claim 37, Suzuki teaches the use of wavelength range from 600-700nm and does not teach different wavelengths such as IR (770-790nm or 795-SI 5nm). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the IR wavelengths instead of visible wavelengths whichever suitable for the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-40, 42-45 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,071,443 (Talbert et al). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope and all of the limitations of claims 29-40, 42-45 and 48 can be read and/or obvious over claims 1-28 of the patent.
Claim 29 of the present invention can be read from claim 1 of the patent.
Claim 30 of the present invention can be read from claim 10 of the patent.
Claim 31 of the present invention can be read from claim 10 of the patent.
Claim 32 of the present invention can be read from claims 10  and 20 of the patent.
Claim 33 of the present invention can be read from claim 10 and 16 of the patent.
Claim 34 of the present invention can be read from claim 10 of the patent.
Claim 35 of the present invention can be read from claim 1 of the patent.
Claim 36 of the present invention can be read from claim 13 of the patent.
Claim 37 of the present invention can be read from claim 14 of the patent.
Claim 38 of the present invention can be read from claims 8 and 9 of the patent.
Claim 39 of the present invention can be read from claim 21 of the patent.
Claim 40 of the present invention can be read from claims 8-9 of the patent.
Claim 42 of the present invention can be read from claim 16 of the patent.
Claim 43 of the present invention can be read from claim 26 of the patent.
Claim 44 of the present invention can be read from claim 27 of the patent.
Claim 45 of the present invention can be read from claim 28 of the patent.

Response to Arguments
Applicant's arguments filed 5/06/21 have been fully considered but they are not persuasive. Applicant’s remarks filed on 5/6/21 argues that:
“the references raised in the parent application fail to describe at least the following limitations of the independent claim recited herein:
“an emitter for emitting pulses of electromagnetic radiation, wherein the emitter comprises a mapping source for pulsing a mapping pattern;” and
“wherein the image sensor captures mapping data in response to an emission by the mapping source of the emitter.”
However, these limitations are taught by the combination of Dai et al and Blanquart et al as mentioned above. Especially, see figure 1 below and par. [0045]-[0047], [0064]-[0067], [0084]-[0088] and [0168] of Blanquart et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 21, 2022